Citation Nr: 1731525	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.   Entitlement to service connection for hypertension.

3.   Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed on both a direct basis and secondary to service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1989 to September 1992. He served in Southwest Asia from September 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran was scheduled for videoconference hearings in February 2017 and June 2017. He did not appear for his most recently scheduled hearing and has not provided an explanation for his absence or requested a new hearing. Therefore, the hearing request is withdrawn. 38 C.F.R. §§ 20.702(d), 20.704(d) (2016). 

The issues of entitlement to service connection for PTSD and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on his part, is required.


FINDINGS OF FACT

1.   In March 1995, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal that decision within one year and it became final. 

2.   Evidence added to the file since the March 1995 decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.   The March 1995 rating decision that denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.   New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, a March 1995 rating decision initially denied service connection for hypertension. At such time, the RO considered VA treatment records and VA examination reports from August and September of 1994. The RO determined that service connection was not warranted as the evidence did not establish a diagnosis for hypertension. 

The Veteran attempted to reopen his claim for service connection for hypertension in March 2009. At such time, the RO considered private treatment records which indicated a diagnosis of hypertension; however, the RO found that new and material evidence had not been received to reopen the claim. 

Notwithstanding this determination by the RO, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The Veteran was advised of the adverse rating decision and his appellate rights in March 1995. No communication from the Veteran was received within a year of the issuance of the rating decision. Therefore, the March 1995 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the March 1995 rating decision. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). In the instant case, while additional service department records were received since the March 1995 rating decision, such do not address the bases of the previous denial and do not show in-service treatment for the Veteran's claimed disability. Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the March 1995 rating decision includes more recent VA treatment records, private medical records, service treatment records, and statements made by the Veteran. This evidence is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claim.

In this regard, the RO previously denied the Veteran's claim for service connection for hypertension on the basis that the Veteran did not have a diagnosis of hypertension. However, the evidence received since the March 1995 rating decision establishes that the Veteran has a current diagnosis of hypertension. Additionally, the Veteran's statements establish that there may be a link between his current disability and service. Specifically, he contends that his stressful experiences in service caused his hypertension. 

As this evidence triggers VA's duty to assist, the Board finds that new and material evidence has been received to reopen the Veteran's claim for hypertension. To this extent, the appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's claim for service connection for PTSD, the Board notes that the Veteran was afforded a VA examination in June 2012. The examiner acknowledged that the Veteran was exposed to potential traumatic stressors during service, and these included fear of hostile military activity and terrorist activity.  The examiner stated, however, that because the Veteran reported few symptoms of PTSD or social/occupational deficits, he could not assert that the Veteran at least as likely as not suffered from PTSD or other psychiatric disorders that are caused by or a result of military service.

The Veteran has stated that upon returning from the military, he would "always keep [his] guard up and was very jumpy when it came to sudden noise." He reported a history of nightmares and night sweats so severe that he had to sleep on a towel. He stated the reason he did not seek medical treatment for his condition is because he tried to deal with them on his own. 

VA treatment records from July 2015 show that the Veteran had a positive PTSD screen. The Veteran's representative contends that the case should be remanded to afford the Veteran an updated VA examination to determine whether the Veteran has a current PTSD diagnosis. 

In light of the above, the Board finds that a new VA examination is warranted. Further, VA treatment records indicate that there are outstanding private treatment records related to the Veteran's psychiatric condition. Therefore, on remand, the RO must attempt to obtain these outstanding records.

With regard to the Veteran's claim for service connection for hypertension, the Boards notes that he has not yet been afforded a VA examination. Private and VA treatment records establish that the Veteran has a current diagnosis of hypertension and the Veteran contends that his hypertension is related to his service. Specifically, he contends that the traumatic stressors in service caused him to have hypertension and in the alternative, he also contends that he has PTSD and his hypertension is secondary to his PTSD.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, as discussed above, the Veteran has a current diagnosis if hypertension and the record indicates that there may be an association between the Veteran's current disability and service. Thus, the Board finds that a VA examination for hypertension is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request authorization to obtain any outstanding private medical records related to hypertension or a psychiatric condition. Make at least two (2) attempts to obtain records from any identified sources. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.   After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this Remand must be made available to the examiner for review. 

*   The examiner is asked to clearly delineate all psychiatric disabilities. 

*   Then, with respect to any diagnosed disability, the examiner is asked to opine whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disability is related to his active service, to include in-service fear of hostile military and terrorist activity.

*   Notwithstanding the answer to the question above, the examiner should also indicate whether it is at least as likely as not that any diagnosed psychiatric disability was caused or aggravated beyond its natural progression by his service connected IBS.  

3.   Schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of his hypertension. The claims file and a copy of this Remand must be made available to the examiner for review.

*   The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service, to include consideration that the Veteran feared hostile military and terrorist activity in service. 

*   If the Veteran is diagnosed with a psychiatric condition the examiner is asked to opine: (1) whether it is at least as likely as not that the Veteran's hypertension was caused by the psychiatric condition; and (2) whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by the psychiatric condition. 

4.   Next, readjudicate the Veteran's claims.  If the claims are denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



